Appeal from an order of a Special Term, Supreme Court, Schenectady County. This action by a wife for a judicial separation on the ground of abandonment and nonsupport has been pending since December, 1959. The order granting temporary alimony and counsel fees was entered April 14, 1960. Although we are of opinion the alimony of $10 a week in addition to the $18 payable by the Children’s Court order was reasonable on its face until there could be full examination into the merits of the controversy and the actual financial circumstances of the parties, such plenary inquiry to be afforded by trial should not be delayed, and the action should be brought immediately to trial. If the action is not disposed of by May 1, 1961, defendant may move to modify the order in respect to alimony. The direction for counsel fees by the order of April 14, 1960 seems justified. Order unanimously affirmed, without costs.